IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-31069
                           Summary Calendar



UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

versus

LEHMAN K. LUNDY,
                                             Defendant-Appellant.



                             No. 96-31263


UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

versus

KERRY CUREAUX,
                                             Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                USDC Nos. 96-CV-321 M & 96-CV-1455
                        - - - - - - - - - -

                             June 25, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 96-31069
                             No. 96-31263
                                  -2-

     Lehman K. Lundy, federal prisoner # 21853-034, and Kerry

Cureaux, federal prisoner # 21855-034, appeal the denial of their



motions to vacate, set aside, or correct their sentences, filed

pursuant to 28 U.S.C. § 2255.    They argue that the evidence is

not sufficient to support the their convictions under 18 U.S.C.

§ 924(c) for using and carrying firearms.    The district court’s

erroneous “use” instruction was harmless because the jury found

beyond a reasonable doubt the facts necessary to support a

conviction for “carrying.”     See United States v. Brown, 161 F.3d
256 (5th Cir. 1998); United States v. Acosta, 763 F.2d 671, 681

(5th Cir. 1985); United States v. Hall, 110 F.3d 1155, 1161 (5th

Cir. 1997).    The district court’s denial of their § 2255 motions

is AFFIRMED.

     Appellant Cureaux’s motion for release pending this appeal

is DENIED.     See Calley v. Callaway, 496 F.2d 701, 702 (5th Cir.

1974).